ORDER
PER CURIAM.
Donna and Michael Pope appeal from a decision of the Juvenile Division of Family court dismissing their petition for termination of parental rights, transfer of custody and adoption of four children within the custody of the Division of Family Services.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).